DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  The claims are allowable over the prior art of record because the teachings of the references taken as a whole do not teach or render obvious the combination set forth, including that of an indicator for a vertical rod door latch in a door having a vertical latch at the top and/or bottom of the door, a vertical rod having a longitudinal axis, said vertical rod having a longitudinal axis, said vertical rod attached to and driving the vertical latch, the vertical rod door latch being operable between retracted and extended positions, the indicator comprising: a housing, an indicator member on the housing attached to the vertical rod and slidable in a direction perpendicular to the vertical rod longitudinal axis, the indicator member having visible markings corresponding to extension and retraction of the vertical rod door latch, wherein the indicator member displays one marking pattern when the vertical rod door latch is in the retracted position; wherein the indicator member displays a different marking pattern when the vertical rod door latch is in the extended position.

The closest prior art of record, U.S. Patent Application Publication 2013/0081435 to Carey, discloses an indicator for a vertical rod door latch (100) in a door (paragraph 25) having a vertical latch (150) at the top and/or bottom of the door, a vertical rod (106) attached to and driving the vertical latch, the vertical rod door latch being operable between retracted and 
However, Carey does not disclose the indicator member on the housing attached to the vertical rod and slidable in a direction perpendicular to the longitudinal axis of the vertical rod.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BOSWELL whose telephone number is (571)272-7054.  The examiner can normally be reached on M-R: 9-4; F 9-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER J BOSWELL/ Primary Examiner, Art Unit 3675                                                                                                                                                                                                        




CJB /cb/
February 24, 2021